DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ response of 3/22/2021 has been received and entered into the application file.  Claims 1, 2, 5, and 8-12 are pending.  

Status of Prior Rejections
	All previously rejected claims have been cancelled.  Thus all prior rejections are rendered moot.

Allowable Subject Matter
	Claims 1, 2, 5, and 8-12 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is drawn to a novel population of isolated pericyte progenitor cells.  The pericyte progenitor cells are defined as having a particular expression profile, and by having specific differentiation capabilities under different conditions.  The pericyte progenitor cells of the claims are a man-made population, differentiated in vitro from pluripotent stem cells.  For the reasons set forth in the non-final office action of 9/23/2020 at pages 3-4, the pericyte progenitor cells are markedly different from the closest naturally occuring counterparts, and are thus patent eligible under 35 USC 101.
The claimed pericyte progenitor cells are distinguished from the closest prior art as follows:
Compared to the urine stem cells of Zhang et al (US 2010/0111914): the claimed cells express podoplanin, and are non-adipogenic when cultured in adipogenic differentiation medium (further details provided in the non-final office action of 9/23/2020 at page 4).
Compared to the pericyte progenitors of Dar-Oaknin et al (US 2012/0148546): the pericyte progenitors of Dar-Oaknin et al are CD133-, whereas the instantly claimed cells are CD133+.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633